3 A.3d 517 (2010)
203 N.J. 378
In the Matter of Donald S. ROSANELLI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-5 September Term 2010, 066920
Supreme Court of New Jersey.
September 22, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-404, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that DONALD S. ROSANELLI of TAMPA, FLORIDA, who was admitted to the bar of this State in 1981, and who has been temporarily suspended from the practice of law since November 23, 2009, by Order of the Court filed October 23, 2009, should be censured for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(b)(failure to communicate with client), RPC 1.16(d)(failure to return unearned retainer), and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And DONALD S. ROSANELLI having failed to appear on the return date of the Order to Show Cause issued in this matter;
And the Court having determined from its review of the matter that a three-month suspension from practice is the appropriate sanction for respondent's unethical conduct and that respondent should not be reinstated to practice unless and until he complies with the Court's Order filed October 23, 2009;
And it is further
It is ORDERED that DONALD S. ROSANELLI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to the practice of law unless and until he satisfies the fee arbitration award and sanction as Ordered by this Court on October 23, 2009; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit *518 tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.